              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT DESHIELDS,                       :
        Plaintiff                       :
                                        :            No. 1:18-cv-1709
             v.                         :
                                        :            (Judge Rambo)
DR. MICHAEL                             :
MOCLOCK, et al.,                        :
         Defendants                     :

                              MEMORANDUM

I.    BACKGROUND

      On July 18, 2018, pro se Plaintiff Robert DeShields (“Plaintiff”), an inmate

currently housed at the State Correctional Institution, Coal Township, Pennsylvania

(“SCI Coal Township”), initiated this action by filing a complaint pursuant to 42

U.S.C. § 1983 in the Court of Common Pleas for Northumberland County,

Pennsylvania. (Doc. No. 1-2.) Defendants filed a notice of removal on August 28,

2018. (Doc. No. 1.) Defendant Karen Merritt-Scully (“Merritt-Scully”) filed an

answer to the complaint on September 6, 2018. (Doc. No. 8.) Dr. Michael Moclock

(“Dr. Moclock”) filed a motion to dismiss (Doc. No. 10) on October 29, 2018.

      Plaintiff alleges that on January 4, 2018, he saw Dr. Moclock for peripheral

and central vertigo. (Doc. No. 1-2 ¶ 12.) Dr. Moclock examined Plaintiff and noted

that he had “a left ear leak which was not consistent with inner ear infection.” (Id.

at 8.) Plaintiff asked to be tested for peripheral and central vertigo, but Dr. Moclock
did not provide such testing, noting that “in most cases these test[s] wouldn’t reveal

much [due] to the nature of this condition.” (Id.) Dr. Moclock offered to prescribe

Plaintiff Prednisone, but Plaintiff declined “due to [past] treatment failure.” (Id. at

8, 10.) Dr. Moclock also “agreed to the Epley Maneuver as an effective treatment

plan but informed [Plaintiff] that he was not trained in its execution therefore he

would not order such treatment.” (Id.; see id. ¶ 12.)

          Plaintiff filed a grievance on January 19, 2018, alleging that Dr. Moclock had

denied his requests for medical treatment. (Id. ¶ 13; id. at 8.) As relief, Plaintiff

asks that Dr. Moclock be directed to perform the Epley Maneuver and order testing.

(Id. at 8-9.) Merritt-Scully denied Plaintiff’s grievance on February 13, 2018. (Id.

at 10.)

          Plaintiff appealed the denial of his grievance on February 23, 2018. (Id. ¶ 15;

id. at 11-12.) In that appeal, Plaintiff told the Facility Manager that he was suffering

from constant headaches, dizziness, an uncomfortable feeling running down to his

groin, an uncomfortable feeling in the base of his skull, slurred speech, hearing loss,

ringing in one ear, and double vision. (Id. ¶ 15; id. at 11-12.) Plaintiff claimed to

have “[fallen] and collapsed from the pain several times.” (Id. ¶ 15.) He asked to

be seen by a specialist. (Id. at 11-12.) On February 27, 2018, the Facility Manager

upheld Merritt-Scully’s initial response to Plaintiff’s grievance. (Id. ¶ 18; id. at 13.)

                                             2
On July 3, 2018, the Chief Grievance Officer upheld the previous responses. (Id. ¶

20; id. at 16.)

       Based on the above allegations, Plaintiff alleges that Defendants violated his

rights under the Eighth Amendment to the United States Constitution by not

providing treatment for his vertigo. (Id. at 5.) He seeks a declaratory judgment that

Defendants’ actions violated his rights. (Id.) Dr. Moclock has filed a brief in support

of his motion to dismiss (Doc. No. 11), and Plaintiff has filed an oppositional brief

(Doc. No. 12). Accordingly, this matter is ripe for disposition.

II.    STANDARD OF REVIEW

       A.     Motion to Dismiss, Federal Rule of Civil Procedure 12(b)(6)

       When ruling on a motion to dismiss under Rule 12(b)(6), the Court must

accept as true all factual allegations in the complaint and all reasonable inferences

that can be drawn from them, viewed in the light most favorable to the plaintiff. See

In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). The Court’s

inquiry is guided by the standards of Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). Under Twombly and Iqbal,

pleading requirements have shifted to a “more heightened form of pleading.” See

Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). To prevent dismissal,

all civil complaints must set out “sufficient factual matter” to show that the claim is

                                          3
facially plausible. Id. The plausibility standard requires more than a mere possibility

that the defendant is liable for the alleged misconduct. As the Supreme Court

instructed in Iqbal, “where the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged – but it has

not ‘show[n]’ – ‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (citing

Fed. R. Civ. P. 8(a)(2)).

      Accordingly, to determine the sufficiency of a complaint under Twombly and

Iqbal, the United States Court of Appeals for the Third Circuit has identified the

following steps a district court must take when determining the sufficiency of a

complaint under Rule 12(b)(6): (1) identify the elements a plaintiff must plead to

state a claim; (2) identify any conclusory allegations contained in the complaint “not

entitled” to the assumption of truth; and (3) determine whether any “well-pleaded

factual allegations” contained in the complaint “plausibly give rise to an entitlement

to relief.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)

(citation and quotation marks omitted).

      In ruling on a Rule 12(b)(6) motion to dismiss for failure to state a claim, “a

court must consider only the complaint, exhibits attached to the complaint, matters

of public record, as well as undisputedly authentic documents if the complainant’s

claims are based upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d

                                           4
Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998

F.2d 1192, 1196 (3d Cir. 1993)).        A court may also consider “any ‘matters

incorporated by reference or integral to the claim, items subject to judicial notice,

matters of public record, orders, [and] items appearing in the record of the case.’”

Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (quoting 5B

Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1357 (3d Ed.

2004)).

      In the context of pro se prisoner litigation specifically, the court must be

mindful that a document filed pro se is “to be liberally construed.” Estelle v.

Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully pleaded,”

must be held to “less stringent standards than formal pleadings drafted by lawyers”

and can only be dismissed for failure to state a claim if it appears beyond a doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle

him to relief. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

      B.     Civil Rights Statute, 42 U.S.C. § 1983

      In order to state a viable claim under § 1983, a plaintiff must plead (1) that the

conduct complained of was committed by a person acting under color of state law,

and (2) that said conduct deprived the plaintiff of a right, privilege, or immunity

secured by the Constitution or laws of the United States. Groman v. Twp. of

                                           5
Manalapan, 47 F.3d 628, 638 (3d Cir. 1995); Shaw by Strain v. Strackhouse, 920

F.2d 1135, 1141-42 (3d Cir. 1990); Richardson v. Min Sec Cos., No. 3:cv-08-1312,

2008 WL 5412866, at *1 (M.D. Pa. Dec. 29, 2008).

III.   DISCUSSION

       As noted above, Plaintiff alleges that Dr. Moclock’s actions violated his rights

under the Eighth Amendment to the United States Constitution. Eighth Amendment

claims have both objective and subjective components. Wilson v. Seiter, 501 U.S.

294, 298 (1991). Serious hardship to the prisoner is required to satisfy the Eighth

Amendment’s objective component. Id. The subjective component is met if the

person or persons causing the deprivation acted with “a sufficiently culpable state of

mind.” Id.

       The objective component of an Eighth Amendment medical care claim, i.e.,

whether a plaintiff’s medical needs were serious, has its roots in contemporary

standards of decency. See Hudson v. McMillian, 503 U.S. 1 (1992). A medical need

is serious if it is one that has been diagnosed by a physician as mandating treatment

or is one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention. Johnson v. Busby, 953 F.2d 349, 351 (8th Cir.

1991); Monmouth Cty. Corr. Institution Inmates v. Lanzaro, 834 F.2d 326, 347 (3d

Cir. 1987); West v. Keve, 571 F.2d 158, 162-63 n.6 (3d Cir. 1978). The serious

                                           6
medical need element contemplates a condition of urgency, one that may produce

death, degeneration, or extreme pain. See Lanzaro, 834 F.2d at 347.

      The Eighth Amendment “requires prison officials to provide basic medical

treatment to those [individuals who are] incarcerated.” Rouse v. Plantier, 182 F.3d

192, 197 (3d Cir. 1999). In order to establish a claim under § 1983 based on the

Eighth Amendment, an inmate must allege acts or omissions by prison officials

sufficiently harmful to evidence deliberate indifference to a serious medical need.

See Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004), Natale v. Camden Cty. Corr.

Fac., 318 F.3d 575, 582 (3d Cir. 2003); Farmer, 511 U.S. at 837. Because only

egregious acts or omissions can violate this standard, mere medical malpractice

cannot result in an Eighth Amendment violation, nor can disagreements over a

prison physician’s medical judgment. White v. Napoleon, 897 F.2d 103, 108-10 (3d

Cir. 1990). Thus, this standard “affords considerable latitude to prison medical

authorities in the diagnosis and treatment of the medical problems of inmate patients.

Courts will ‘disavow any attempt to second guess the propriety or adequacy of a

particular course of treatment . . . which remains a question of sound professional

judgment.’” Little v. Lycoming Cty., 912 F. Supp. 809, 815 (M.D. Pa. 1996) (quoting

Inmates of Allegheny Cty. Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979)).




                                          7
      A complaint that a physician or a medical department “has been negligent in

diagnosing or treating a medical condition does not state a valid claim of medical

mistreatment under the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 106

(1976). For example, “[a] medical decision not to order an X-ray, or like measures,

does not represent cruel and unusual punishment. At most it is medical malpractice.”

Id. at 107. “[A]s long as a physician exercises professional judgment his behavior

will not violate a prisoner’s constitutional rights.”        Brown v. Borough of

Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990). In sum, negligence, unsuccessful

medical treatment, or medical malpractice do not give rise to a § 1983 cause of

action, and inmate’s disagreement with medical treatment is insufficient to establish

deliberate indifference. See Durmer v. O’Carroll, 991 F.2d 64, 69 (3d Cir. 1993).

       Assuming, without deciding, that Plaintiff’s medical need was serious in the

constitutional sense, the Court concludes that the allegations in Plaintiff’s complaint

fail to establish an Eighth Amendment claim against Dr. Moclock. As noted above,

Plaintiff alleges that he saw Dr. Moclock on January 4, 2018, for peripheral and

central vertigo. (Doc. No. 1-2 ¶ 12.) Plaintiff asked for testing, but Dr. Moclock

indicated that “in most cases these test[s] wouldn’t reveal much [due] to the nature

of this condition.” (Id. at 8.) Dr. Moclock offered to prescribe Prednisone, an option

that Plaintiff declined, citing [past] treatment failure.” (Id. at 8, 10.) Moreover,

                                          8
while Dr. Moclock agreed that the Epley Maneuver could be an effective treatment,

he told Plaintiff “that he was not trained in its execution therefore he would not order

such treatment.” (Id.; see id. ¶ 12.)

       Plaintiff’s complaint, as pled, is entirely premised on his disagreement with

Dr. Moclock’s medical judgment. The complaint explicitly indicates that Dr.

Moclock offered treatment—a course of Prednisone—to Plaintiff, and that Plaintiff

declined based upon his belief that it would not work due to his experiences with

other medications in the past.          Moreover, Dr. Moclock decided, using his

professional judgment, not to perform the Epley Maneuver because he had not been

trained in its execution. Plaintiff’s disagreements with Dr. Moclock’s medical

judgments simply do not suffice to maintain an Eighth Amendment claim against

him. See Durmer, 991 F.2d at 69; Lanzaro, 834 F.2d at 346; Little, 912 F. Supp. at

815.

       As noted above, in an appeal of his grievance, Plaintiff mentioned that he had

been suffering from various ailments, including constant headaches, dizziness,

uncomfortable feelings in his groin and the base of his skull, slurred speech, double

vision, and hearing loss and ringing in one ear. (Doc. No. 1-2 ¶ 15; id. at 11-12.)

While not clear, it appears that Plaintiff seeks to hold Dr. Moclock liable for not

providing treatment for these symptoms.         However, nothing in the complaint

                                            9
suggests that Dr. Moclock was aware of Plaintiff’s symptoms and refused to treat

them, or that he even saw Plaintiff after the occasion on January 4, 2018. See Rode

v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (noting that “[a]llegations of

participation or actual knowledge and acquiescence . . . must be made with

appropriate particularity”). For these reasons, the Court will grant Dr. Moclock’s

motion to dismiss Plaintiff’s complaint.

IV.   LEAVE TO AMEND

      The United States Court of Appeals for the Third Circuit has instructed that if

a complaint is vulnerable to dismissal for failure to state a claim, the district court

must permit a curative amendment, unless an amendment would be inequitable or

futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). This

instruction applies equally to pro se plaintiffs and those represented by counsel.

Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004). “A district court has ‘substantial

leeway in deciding whether to grant leave to amend.’” In re Avandia Mktg., Sales

Practices & Products Liab. Litig., 564 F. App’x 672 (3d Cir. 2014) (quoting Lake v.

Arnold, 232 F.3d 360, 373 (3d Cir. 2000)). Here, with respect to Plaintiff’s Eighth

Amendment claim against Dr. Moclock, it is neither clear that amendment would be

futile, nor is there any basis to believe it would be inequitable. Accordingly, Plaintiff




                                           10
will be granted leave to file an amended complaint as to his Eighth Amendment

claims.

V.    CONCLUSION

      For the foregoing reasons, Dr. Moclock’s motion to dismiss (Doc. No. 10)

will be granted. Plaintiff will be granted leave to file an amended complaint as to

his Eighth Amendment claims. An appropriate Order follows.



                                               s/Sylvia H. Rambo
                                               SYLVIA H. RAMBO
                                               United States District Judge
Dated: April 9, 2019




                                        11
